IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ENRIQUE DIAZ,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3037

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed March 3, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Enrique Diaz, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Barbara Debelius, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      Enrique Diaz is serving multiple life sentences for offenses occurring prior to

June 15, 1983. The circuit court denied his petition for writ of mandamus by which he

sought to compel the Department of Corrections to apply gain-time to those sentences.

He now seeks certiorari review, and finding no departure from the essential

requirements of law in that determination, we deny the petition.
      The version of section 944.275, Florida Statutes, in effect at the time of

petitioner’s offenses called for the Department to deduct gain-time from the sentence

of “every prisoner” meeting eligibility requirements, and it was only subsequent to

June 15, 1983, that the statute was amended to expressly apply only to prisoners

“sentenced to a term of years.” Diaz therefore argues that he is entitled to have gain-

time applied to his life sentences. We agree, however, with the conclusion of the

Fourth District Court of Appeal in Tal-Mason v. State, 700 So. 2d 453 (Fla. 4th DCA

1997), that while prior versions of the gain-time statutes lack the “immediate clarity”

of the present one, the meaning is the same. Id. at 456.

      As it is commonly defined, to “deduct” means to subtract or take away an

amount from a total. The mathematical operation of subtraction involves the deduction

of a subtrahend, the amount being taken away, from the minuend, the total. The result

is the difference between the two. In this context, the specific operation consists of the

deduction of gain-time (the subtrahend) from the term of the inmate’s sentence (the

minuend), and the resulting difference is what the statute refers to as the inmate’s

“tentative release date.” See § 944.275(3)(a), Fla. Stat. (2016).

      By its nature, however, a life sentence is not a determinate number of years.

Because the term of a life sentence is not quantifiable in numerical terms, there is no

known minuend from which to deduct gain-time.               A basic tenet of statutory

construction compels a court to interpret a statute so as to avoid an unreasonable or
                                            2
absurd result. See State v. Atkinson, 831 So. 2d 172 (Fla. 2002); Thompson v. State,

695 So. 2d 691 (Fla. 1997). Applying the construction of the statute urged by

petitioner and thereby compelling the Department of Corrections to deduct gain-time

from a life sentence would clearly result in the sort of absurdity the court is constrained

to eschew. Accordingly, because it is impossible for the statute to operate as the

petitioner contends it should be construed, neither this court nor the Department have

any obligation to construe it in that manner.

      While the Department maintains a record of gain-time that would otherwise have

been awarded to petitioner in order to allow its application in the event his life

sentences are reduced to a quantifiable term of years, it is under no ministerial duty to

apply or deduct that gain-time from petitioner’s sentences unless and until that

contingency comes to pass. The petition for writ of certiorari is therefore DENIED on

the merits.


ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.




                                            3